                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA

                                               CIVIL MINUTES - GENERAL


 Case No.           16-7232-CBM-SKx                                                  Date      December 14, 2018


 Title          R.J. v. City of Los Angeles et al.



 Present: The Honorable              CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE

                  YOLANDA SKIPPER                                                     NOT REPORTED
                       Deputy Clerk                                                     Court Reporter


                 Attorneys Present for Plaintiff:                              Attorneys Present for Defendants:
                        NONE PRESENT                                                  NONE PRESENT


 Proceedings:                  IN CHAMBERS- ORDER TO SHOW CASE RE: PENDING MOTIONS

      Still pending before the Court are the parties’ motions in limine and motions for summary
judgment. (Dkt. Nos. 60, 67, 84-89, 93-97.)

        In light of the Court’s Order granting the petition for approval of the disposition of the proceeds
of the settlement entered in favor of minor Plaintiff R.J. (Dkt. No. 108), the parties are ORDERED TO
SHOW CAUSE, in writing no later than December 19, 2018, why the pending motions should not be
withdrawn by the parties or dismissed without prejudice. If the parties agree to withdraw the motions,
the parties may file a stipulation to withdraw the motions. Said stipulation shall be a proper response to
this Order to Show Cause.

      The Court further orders the parties to file a joint status report regarding settlement no later than
January 28, 2019.

         IT IS SO ORDERED.




                                                                                                              00    :
CV-90 (12/02)                                        CIVIL MINUTES - GENERAL                      Initials of Deputy Clerk YS
